    Case 1:20-mj-00116 Document 10 Filed 07/08/20 Page 1 of 1 PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA                    :
                                            :
                 v.                         :       Criminal Action No. 20-MJ-116-SRF
                                            :
ADRIAN WOOD,                                :
                                            :
                      Defendant.            :

                                            ORDER

       Having considered the Government s Unopposed Motion to Exclude Time and for the

reasons stated therein, IT IS HEREBY ORDERED that the time from July 15, 2020, until August

17, 2020, is excluded under the Speedy Trial Act, because the ends of justice served by the delay

outweigh the best interest of the public and the Defendant in a speedy trial. See 18 U.S.C.

3161(h)(7)(A).



                                                       _____________________________
                                                       The Honorable Sherry R. Fallon
                                                       United States Magistrate Judge

Dated: July 8, 2020
